Citation Nr: 1046670	
Decision Date: 12/14/10    Archive Date: 12/20/10

DOCKET NO.  07-34 241	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake City, 
Utah



THE ISSUE

Entitlement to service connection for hepatitis C. 



REPRESENTATION

Appellant represented by:	James M. McElfresh II, Agent



ATTORNEY FOR THE BOARD

B. Diliberto, Associate Counsel



INTRODUCTION

The Veteran had active service from January 1971 to March 1974. 

This matter comes before the Board of Veterans' Appeals (BVA or 
Board) on appeal from a December 2006 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in Salt 
Lake City, Utah, that denied the benefit sought on appeal.  The 
Veteran appealed that decision and the case was referred to the 
Board for appellate review.  

The Board notes that a June 2009 rating decisions denied 
entitlement to service connection for hepatitis BcAb and that a 
February 2010 rating decision denied entitlement to compensation 
under 38 U.S.C.A. § 1151 for a left nephrectomy.  Respectively, 
in June 2009 and March 2010 the Veteran filed Notices of 
Disagreement (NODs) with those decisions.  Statements of the Case 
(SOCs) were issued in November 2009 and October 2010, but the 
Veteran did not file Substantive Appeals (VA Form 9).  Absent a 
Notice of Disagreement, a Statement of the Case, and a 
Substantive Appeal on these issues the Board does not have 
jurisdiction of them.  Hazan v. Gober, 10 Vet. App. 511 (1997); 
Bernard v. Brown, 4 Vet. App. 384 (1994); Rowell v. Principi, 4 
Vet. App. 9 (1993); Roy v. Brown, 5 Vet. App. 554 (1993).


FINDING OF FACT

Hepatitis C was not manifested during active service, nor is any 
current hepatitis C otherwise related to active service. 


CONCLUSION OF LAW

Hepatitis C was not incurred in or aggravated by active service.  
38 U.S.C.A. §§ 1110, 5103, 5107, (West 2002 & Supp. 2010); 38 
C.F.R. §§ 3.102, 3.159, 3.303 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

Before addressing the Veteran's claim on appeal, the Board is 
required to ensure that the VA's "duty to notify" and "duty to 
assist" obligations have been satisfied.  See 38 U.S.C.A. 
§§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2010).  The 
notification obligation in this case was met by way of letters 
from the RO to the Veteran dated July 2006, August 2006, June 
2007 and June 2009.  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002); Pelegrini v. Principi, 18 Vet. App. 112 (2004); Mayfield 
v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 
444 F.3d 1328 (Fed. Cir. 2006); Dingess v. Nicholson, 19 Vet. 
App. 473 (2006).  

The RO also provided assistance to the Veteran as required under 
38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c), as indicated under 
the facts and circumstances of this case.  In addition, the 
Veteran and his representative have not made the RO or the Board 
aware of any additional evidence that needs to be obtained in 
order to fairly decide this appeal and have not argued that any 
errors or deficiencies in the accomplishment of the duty to 
notify or the duty to assist have prejudiced the Veteran in the 
adjudication of his appeal.  

The Veteran was afforded two VA examinations during the pendency 
of the appeal.  Although the November 2006 examiner indicated 
that the claims file was not reviewed, the May 2008 examiner 
indicated a full review of the claims file and all associated 
records.  The report from that examination reflects that the 
examiner reviewed the Veteran's medical records, recorded his 
current complaints, conducted an appropriate physical examination 
and rendered a diagnosis and opinion consistent with the 
remainder of the evidence of record.  See Barr v. Nicholson, 
21 Vet. App. 303 (2007); Nieves-Rodriguez v. Peake, 22 Vet. App. 
295 (2008). Therefore, the Board finds that the RO has satisfied 
the duty to notify and the duty to assist and will proceed to the 
merits of the Veteran's appeal.

The Veteran has claimed entitlement to service connection for 
hepatitis C.  The Veteran maintains that he contracted hepatitis 
C during service.  Service connection will be granted for a 
disability resulting from an injury or disease incurred in or 
aggravated by active service.  See 38 U.S.C.A. § 1110; 38 C.F.R. 
§ 3.303.  If there is no showing of a resulting chronic disorder 
during service, then a showing of continuity of symptomatology 
after service is required to support a finding of chronicity.  
38 C.F.R. § 3.303(b).  Service connection may also be granted for 
any disease diagnosed after discharge, when all evidence, 
including that pertinent to service, establishes that the disease 
was incurred in service.  38 C.F.R. § 3.303(d). 

Generally, to prove service connection, the record must contain: 
(1) Medical evidence of a current disability, (2) medical 
evidence, or in certain circumstances, lay testimony, of an in-
service incurrence or aggravation of injury or disease, and (3) 
medical evidence of a nexus or relationship between the current 
disability and the in-service disease or injury.  Coburn v. 
Nicholson, 10 Vet. App. 427 (2006); Disabled American Veterans v. 
Secretary of Veterans Affairs, 419 F. 3d 1317 (Fed. Cir. 2005).  
If the Veteran fails to demonstrate any one element, denial of 
service connection will result.

The Veteran first claimed entitlement to service connection for 
hepatitis C in June 2006.  A December 2006 rating decision denied 
entitlement to service connection for that condition.  In June 
2007 the Veteran submitted a Notice of Disagreement (NOD) with 
that decision.  The RO issued a Statement of the Case (SOC) in 
September 2007, and in October 2007 the Veteran filed a 
Substantive Appeal (VA Form 9).

The relevant evidence of record includes service treatment 
records, VA treatment records, VA examination reports and written 
statements from the Veteran and his representative.  Service 
treatment records do not reveal a diagnosis of hepatitis C during 
active service.  Service records from January 20, 1971, do 
indicate that the Veteran was noticed to be jaundiced while 
processing for induction to the Basic training Course.  At that 
time the Veteran was admitted for hospitalization.  The Veteran 
reported lassitude and anorexia from about six weeks prior and 
dark urine from about two weeks prior.  The Veteran's liver 
function tests were abnormal at his admission, but normalized 
thereafter.  Hospitalization lasted for 43 days, until March 4, 
1971.  The diagnosis was acute hepatitis, presumed viral, 
documented by serial hepatic enzymes and function tests.  It was 
reported as treated and cleared.  The remainder of the Veteran's 
service treatment records are negative for treatment for any form 
of hepatitis or any diagnosis thereof.  

VA treatment records from November 2004 indicate that a blood 
test from that time was positive for the hepatitis C virus.  In 
August 2006 the Veteran visited the emergency room, where he was 
seen with an "acute febrile illness probably viral," which 
lasted for five days.  IV fluids were administered and the 
Veteran's liver function tests at that time were normal.  

The Veteran was afforded a VA examination in November 2006.  The 
examiner indicated that the claims file was not available at that 
time and thus was not reviewed.  The Veteran reported that about 
five years earlier he began having yearly illnesses where he 
would have a fever, diarrhea, dizziness and dehydration that 
would last for a couple of weeks.  The Veteran stated his belief 
that these symptoms were a result of hepatitis C.  The Veteran 
denied a history of blood transfusions, IV drug use, hemodialysis 
or internasal cocaine use.  He stated that the only exposure to 
blood of body fluids that he can remember was at age 16, at which 
time someone with bleeding gums spit on him.  The Veteran also 
denied any homosexual encounters or encounters with prostitutes.  
He did indicate that he had many relationships over the years.  
The Veteran also reported getting two tattoos while in service in 
Mexico in the early 1970s.  The examiner stated that it was 
unlikely that the Veteran's in-service episode in 1971 was caused 
by hepatitis C.  He indicated that typically, if there is a viral 
illness causing jaundice related to the onset of hepatitis C, it 
is not as severe an illness as, for example, hepatitis A.  The 
examiner also stated that there was no evidence that the 
Veteran's reported yearly dehydration episodes were secondary to 
hepatitis and stated that the one in August 2006 was definitely 
not related based on testing done at that time.  

In an October 2007 statement accompanying the Veteran's 
Substantive Appeal (VA Form 9) the Veteran reported that upon 
entrance to service he had a clean bill of health, that he had 
never been to Mexico and that he had his two tattoos when he 
enlisted.

VA treatment records from January 2008 indicate that qualitative 
testing for hepatitis C was negative, but that there was a 
positive reactive screen.  Records from February 2008 indicate 
that the Veteran was reevaluated for his history of hepatitis and 
that testing indicated that the Veteran's liver function was 
normal.  Antibodies for hepatitis A, B and C were noted.  HCV 
quantitative testing was less than 10, indicating either absence 
or low copy number below the detectable limit of the assay.  An 
ultrasound performed in May 2008 did not demonstrate any 
abnormalities of the liver.  

The Veteran was afforded an additional VA examination in May 
2008.  That examiner did indicate having reviewed the claims 
file.  During the examination the Veteran again denied any 
exposures to IV drug use, blood transfusions for surgery, or any 
sexual contact with known drug abusers.  He reported experiencing 
diarrhea, fevers and an inability to eat every 45 to 50 days for 
approximately 3 days.  The examiner did note that the Veteran 
spent five years incarcerated, but that he denied any type of 
homosexual contact.  The examiner noted that on the Veteran's 
induction examination a right shoulder tattoo that was indicated, 
but that in May 1972 a second tattoo, on the left arm, was noted.  
The examiner also noted that testing during the November 2006 VA 
examination revealed an HCV quantitative finding of less than 
100, showing exposure with some hepatitis RNA.  In the diagnosis 
the examiner stated that the Veteran was inactive for hepatitis C 
and that the hepatitis that the Veteran had in 1971 was most 
likely a hepatitis A event, as the Veteran had been found 
positive for exposure to hepatitis A and B.  The examiner also 
stated that any symptoms the Veteran is currently having are not 
due to hepatitis, as his hepatitis C is inactive with normal 
liver function tests.  

While the Veteran has clearly been exposed to hepatitis C at some 
point, in order to prevail on his claim, there must be evidence 
linking that condition to service.  In this case, there is no 
relevant treatment during service.  The Veteran has stated that 
he was diagnosed with hepatitis C in service, but the Board notes 
that blood testing for hepatitis C did not become available until 
1992.  In addition, while the Veteran was diagnosed with acute 
hepatitis in service the May 2008 VA examiner has indicated that 
this was more likely than not a hepatitis A event.  Since there 
is no evidence of any relevant treatment during service, there 
would have to be competent medical evidence linking the Veteran's 
hepatitis C to service by way of his exposure to a risk factor 
associated with hepatitis C.

In this regard, the Board notes that the Veteran not submitted 
any statement indicating precisely how he believes he was exposed 
to hepatitis C in service.  However, in November 2009 the Veteran 
submitted documents indicating the Veteran's theory that he may 
have been exposed to hepatitis C based on in-service immunization 
with a multi-use jet gun injector.  The record does not establish 
or indicate that the Veteran ever received any inoculations from 
a multi-use jet gun injector, and the Veteran has not presented 
any evidence in this regard.  Nevertheless, since the Veteran is 
competent to testify as to events that happened to him, i.e., the 
circumstances of his service, independent of what is contained in 
his service record, the Board will assume for the purposes of 
this appeal only, that the Veteran did receive inoculations by an 
injector.  38 U.S.C.A. § 1154(a). 

His assertion, however, that injector use caused his hepatitis C 
contains nothing more than conjecture as to possible events with 
no basis in established fact.  The contemporaneous service 
treatment records do not document any such contamination or any 
subsequent complaints or treatment for hepatitis C.  There is no 
evidence of record which would indicate that any equipment used 
was not properly sanitized or that persons who received previous 
injections, if any, were infected.  The Veteran's contention in 
this regard essentially amounts to speculation on his part.  

To the extent that the Veteran requests that the Board, without 
competent medical evidence that such injections somehow have 
caused him to be infected with the hepatitis C virus, accept his 
assertions regarding etiology, the Board may not do so.  See 
Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991).  Furthermore, 
according to the VA's Veterans Benefits Administration, while 
biologically possible, there have been no case reports of 
injector transmission of hepatitis C.  VA Fast Letter 04-13 (June 
29, 2004).  

In addition, the Board notes that the Veteran has not been shown 
to possess the requisite training or credentials needed to render 
a competent opinion as to medical causation.  As such, his lay 
opinion does not constitute competent medical evidence and lacks 
probative value.  Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. 
Cir. 2007).  

In considering all of the evidence of record under the laws and 
regulations as set forth above, particularly the May 2008 VA 
examination report, the Board concludes that the Veteran is not 
entitled to service connection for hepatitis C.  The Board finds 
that there is no competent evidence indicating that the Veteran 
was diagnosed with hepatitis C in service or that he was infected 
with hepatitis C during any in-service inoculations.  

Therefore, as there is a preponderance of evidence against the 
Veteran's claim, the benefit-of-the-doubt rule does not apply, 
and the Veteran's claim of entitlement to service connection for 
hepatitis C must be denied. See U.S.C.A. § 5107 (West 2002 & West 
Supp. 2008).


ORDER

Entitlement to service connection for hepatitis C is denied. 



____________________________________________
V. L. JORDAN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


